984 So.2d 586 (2008)
Damion HARLEY, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-1065.
District Court of Appeal of Florida, First District.
June 5, 2008.
Rehearing Denied June 26, 2008.
Edward T. Bauer of Brooks, LeBoeuf, Bennett, Foster & Gwartney, Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Joshua R. Heller, Assistant Attorney General, Tallahassee, for Appellee.
*587 PER CURIAM.
We affirm the judgment and sentence. We note that the appellant's claims of ineffective assistance of counsel are cognizable on appeal. It is apparent on the face of the record that defense counsel failed to object to certain comments made by the prosecutor during her rebuttal closing argument. We find, however, no merit to these claims. The appellant has not demonstrated that, but for defense counsel's deficient performance, the results of the proceeding would have been different.
AFFIRMED.
BENTON, HAWKES, and ROBERTS, JJ., concur.